DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
  	Applicants previously canceled claims 2, 5, 10, 16-17, 22-24, 26, 29, 35, 39-41, 44, 46, and 49-50, and now cancel claim 3.  Applicants amend claims 1, 25, 30, and 42.  Claims 1, 4, 6-9, 11-15, 18-21, 25, 27-28, 30-34, 36-38, 42-43, 45, 47-48, and 51-55 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed July 6, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1, 4, 6-7, 9, 11-15, 18-21, 25, 27-28, 30-33, 36-38, 42-43, 45, 47-48, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. (154 Cell 1380-1389 (August 29, 2013)) in view of Shen et al. (11(4) Nature Methods 299-404 (2014)) and Chari et al. (12(9) Nature Methods 823-826, Online Methods (July 13, 2015)), as evidenced by Perrino (PCT Patent Application Publication No. WO 99/61064, published December 2, 1999).  
Streptococcus pyogenes Cas9 (page 1382, column 1, first paragraph and page 1386, column 2, final paragraph, and Figure 2A).  Ran discloses Cas9-encoding mRNA (page 1388, column1, final full paragraph and Figure 6).  Ran discloses target sequences that are 20 base pairs in length (Figures 2C, 3A, and 4A).  Ran discloses deletion of sequences between the two single stranded breaks generated by the Cas9 nickase, targeted by the nickase, and within 5 base pairs of the breaks (Figure 6A).  Ran discloses that theCas9 nickase editing system is able to insert DNA (Fig. 5), delete DNA (Figs. 5 and 6) in coding DNA regions, and to interrupt coding regions to add new coding regions (Figures 5 and 6).  Ran further discloses that a segment of the 5' overhang is in the targeted nucleic acid sequence (Figure 6A).  Ran discloses that the cell in which the deletion is created can be a human (page 1387, column 2, first three full paragraphs).  Ran further discloses that the cells can be from/in other mammals, and that the percentage of modified mouse blastocyst cultures is in excess of 20% of the  cell 
Ran fails to disclose a system comprising a 3’ to 5’ exonuclease (e.g., a Trex2 exonuclease) or a 3’ overhang.  Ran fails to explicitly disclose or suggest a population of cells having the required distribution of lengths.
Shen discloses the D10A Cas9 mutant creates 5' overhangs and that the mutant H840A Cas9 mutant generates 3' overhangs and that mutation that inactivates one lobe of the Cas9 results in a mutant that cleaves only one strand of the target DNA (page 400, paragraph bridging columns 1 and 2 and Figure 1C).  Shen discloses vectors comprising D10A Cas9 and H840 Cas9 mutants for transfection of cells (page 400, paragraph bridging columns 1 and 2).
Chari discloses use of a Cas9 nickase along with the exonuclease Trex2 to increase mutagenesis by 2.5 fold (page 823, column 2, second full paragraph).  Chari discloses that, while TREX2 also increased off-target mutagenesis, careful sgRNA design is important (page 823, column 2, second full paragraph).  Perrino discloses a TREX2 polypeptide and nucleic acid encoding the polypeptide, having sequences that are identical to instant SEQ ID NOS: 255 and 256 (Appendices 1 and 2, respectively).
It would have been obvious to one with ordinary skill in the art that the Cas9 nickases of Ran and Shen would provide for nicks in opposite strands, and provide for both 3’ and 5’ overhangs, as disclosed by Ran and Shen due to the mutations disclosed by Ran and Shen and cleavage of opposite 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the TREX2 exonuclease of Chari, as evidenced by Perrino, in the system disclosed and suggested by Ran, Shen, and Chari in order to create a target specific gene editing system and method for deletion of sequences in a target sequence.  Because Chari discloses incorporating TREX2, which can be provided as the polypeptide or nucleic acid encoding the polypeptide, in a CRISPR-Cas9 system one of ordinary skill in the art would have a high likelihood of success.  Ran and Shen provide for double nickases and Chari, as evidenced by Perrino, provides for addition of TREX2 in order to increase mutagenesis.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success for incorporation of Chari’s (as evidenced by Perrino) TREX2 exonuclease in the system of Ran and Shen in order to increase the rate of mutagenesis.
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that practicing the method disclosed and suggested by Ran, Shen, and Chari, as evidenced by Perrino, that the resulting population of cells would have the required distribution of lengths.  Further, it would have been well within the purview of the ordinarily skilled artisan to design the sgRNA and Cas9 double nickase system in order to achieve a desired distribution of lengths.

Claims 8 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Shen and Chari, as evidenced by Perrino, as applied to claims 1, 3-4, 6-7, 9, 11-15, 18-21, 25, 27, 28, 30-33, 36-38, 42-43, 45, 47-48, and 51-55 above, and further in view of Dahlman et al. 2005 (US Patent Application Publication, US 2015/0232883 Al).  

Ran, Shen, and Chari, as evidenced by Perrino, fail to disclose or suggest that the Cas9 mutant is an N863 mutation, based on Streptococcus pyogenes Cas9. 
Dahlman discloses a variety of mutations in the Streptococcus pyogenes Cas9 molecule that provide for nickase activity, including D10A, E762A, H840A, N854A, N863A, and D986A (paragraphs [0423]-[0424]).   Dahlman further discloses two or more catalytic domains of Cas9, including the RuvC I, RuvC II, and RuvC III, and HNH domains can be mutated to produce a mutated Cas9 substantially lacking cleavage activity of one strand or both strands (paragraphs [0423]-[0424]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute Dahlman’s N863A mutation for the H840A mutation disclosed and suggested by Ran, Shen, and Chari, as evidenced by Perrino, because this is a mutation that, similarly to the HI40 mutation, results in the cleavage of a single strand of a target DNA sequence.  As such, one of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting one well-known mutation for another well-known mutation that would cleave a target sequence of the same strand.

Response to Amendments and Arguments
	Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.  
	Applicants assert that none of Ran, Shen, or Dahlman disclose or suggest the use of a 3’ to 5’ exonuclease in conjunction with the Cas9 double nickase system, and that the breaks are at least 25 base pairs away from each other or the location of a segment of the target nucleic acid, which segment 
	To begin, it still appears that Applicants are attacking each prior art reference individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the combination of Ran, Shen and Chari (as evidenced by Perrino), with or without Dahlman, disclose and suggest a gene editing system comprising each of the claimed components.  And, while, Applicants are correct in noting that none of Ran, Shen, or Dahlman disclose or suggest inclusion of a 3’ to 5’ exonuclease in a CRISPR-Cas double nickase system or method, Chari discloses addition of the TREX2 exonuclease in a CRISPR-Cas nickase system.  This inclusion provides for increased rates of mutagenesis.  And Ran provides for deletion of the targeted nucleic acid, as well as repair by the DNA repair pathways.  
 	Applicants again assert that Chari also discloses a higher rate of off-target mutation, which allegedly teaches away from the claimed invention.  Chari does disclose that both on-target and off-target mutations occur at a higher rate.  However, Chari’s disclosure is not deemed to teach away from the claimed invention because Chari notes that design of the sgRNAs is of import in order to reduce the increase in off-target mutations.  This provides motivation to one ordinarily skilled in the art because Chari clearly provides for pathways and reasons to design sgRNAs that will provide both increased on-target mutations and decreased off-target mutations.  Because Chari discloses that the design of the sgRNAs is important in limiting off-target mutations, and one of ordinary skill in the art would have the ability to provide such sgRNA design such that off-target mutation rates are lowered, this argument is still moot.  Thus, Chari does not teach away from the claimed invention.  Rather, Chari provides 
 	In addition, Applicant again cites KSR, stating that there must be a flexible teaching, suggestion, or motivation test to combine known elements in order to show the combination is obvious.  However, the combination of references provides the motivation where each of the references relate to gene editing systems and method to increase mutation rates, without increasing off-target effects, as noted by Chari’s disclosure that design of the sgRNAs for the system is important to avoid these off-target effects.  Thus, the motivation to combine these references is clear, and provided by the references themselves, and the disclosure therein.   
 	In addition, one of ordinary skill in the art, desiring to increase on-target mutations would have combined the prior art elements according to known methods to yield predictable results.  Further, adding Chari’s TREX2, known to increase on-target mutations, with a caveat to design sgRNAs to avoid off-target mutations, would have been obvious to try (choosing from a finite number of identified, i.e., addition of the claimed exonuclease), with a reasonable expectation of success.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Further, Applicants’ continued assertion that the results are unexpected and surprising is not persuasive because, one of ordinary skill in the art, having each of the cited prior art references in front of them, would be led directly to the claimed invention.  Because the combination of Ran, Shen, and Chari (evidenced by Perrino), with or without Dahlman, discloses and suggests a gene editing system that results in greater levels of mutations, without the concomitant increase in off-target mutations, the claimed invention is still deemed to be obvious.  
Also, Applicants have still not provided any objective factually-supported evidence that the cited prior art references do not render the claimed invention obvious.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Applicants’ statement that the results are unexpected does provide persuasive evidence therefore.  In addition, there are no claim limitations relating to the percentage of deletions, nor to the precision of those deletions.
	Therefore, for all these reasons, and those listed above, the instant invention is obvious over Ran in view of Shen and Chari, as evidenced by Perrino, (and Dahlman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636